                            Case 19-12502-LSS             Doc 78       Filed 11/26/19        Page 1 of 4



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                                         Chapter 11

         BUMBLE BEE PARENT, INC., et al.,1                              Case No. 19-12502 (LSS)

                                              Debtors.                  (Jointly Administered)

                                                                        Ref. Docket Nos. 9 & 74

                ORDER CONFIRMING SECTION 362 OF THE BANKRUPTCY CODE AND THE
                DEBTORS’ AUTHORITY WITH RESPECT TO POSTPETITION OPERATIONS

                            Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors

         and debtors in possession (each, a “Debtor,” and collectively, the “Debtors”) for the entry of an

         order, pursuant to sections 105(a) and 362 of the Bankruptcy Code, confirming the Bankruptcy

         Code’s automatic stay and the status of the Debtors’ authority with respect to the postpetition

         operation of their business; and this Court having found that it has jurisdiction over this matter

         pursuant to 28 U.S.C. §§ 1334(b) and 157, and the Amended Standing Order of Reference from

         the United States District Court for the District of Delaware dated as of February 29, 2012; and

         this Court having found that venue of the Chapter 11 Cases and the Motion in this District is

         proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that this matter is a

         core proceeding pursuant to 28 U.S.C. § 157(b); and this Court having found that notice of the

         Motion has been given as set forth in the Motion and that such notice is adequate and no other or

         further notice need be given; and this Court having determined that it may enter a final order

         consistent with Article III of the United States Constitution; and upon consideration of the First


         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Bumble Bee Parent, Inc. (5118); Bumble Bee Holdings, Inc. (1051); Bumble Bee Foods, LLC (0146);
         Anova Food, LLC (2140); and Bumble Bee Capital Corp. (7816). The headquarters for the above-captioned
         Debtors is 280 Tenth Avenue, San Diego, CA 92101.
         2
             Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.
01:25628601.3
                         Case 19-12502-LSS          Doc 78      Filed 11/26/19     Page 2 of 4



         Day Declaration; and upon the record in the Chapter 11 Cases and all of the proceedings had

         before this Court; and this Court having found and determined that the relief sought in the

         Motion is in the best interests of the Debtors, their estates, their creditors, and all other parties in

         interest; and that the legal and factual bases set forth in the Motion establish just cause for the

         relief granted herein; and after due deliberation and sufficient cause appearing therefor,

                         IT IS HEREBY ORDERED THAT:

                        1.        The Motion is GRANTED as set forth herein.

                        2.        Effective as of the Petition Date, by operation of law, as provided by

         section 1107 of the Bankruptcy Code, each Debtor is, and has the legal status of, a debtor in

         possession.

                        3.        Effective as of the Petition Date, by operation of law, as provided by

         section 1108 of the Bankruptcy Code, as a debtor in possession, each Debtor is authorized to

         operate its business in the ordinary course.

                        4.        Pursuant to and to the extent set forth in section 362 of the Bankruptcy

         Code, and subject to paragraph 5 below, the commencement of the Chapter 11 Cases operates as

         a stay, applicable to all entities, of:

                             a. the commencement or continuation, including the issuance or employment
                                of process, of a judicial, administrative, or other action or proceeding
                                against the Debtors that was or could have been commenced before the
                                commencement of the Chapter 11 Cases, or to recover a claim against the
                                Debtors that arose before the commencement of the Chapter 11 Cases;

                             b. the enforcement, against the Debtors or against property of their estates, of
                                a judgment obtained before the commencement of the Chapter 11 Cases;

                             c. any act to obtain possession of property of the estates or of property from
                                the estates or to exercise control over property of the estates;

                             d. any act to create, perfect, or enforce any lien against property of the
                                estates;

01:25628601.3

                                                            2
                        Case 19-12502-LSS         Doc 78      Filed 11/26/19     Page 3 of 4



                            e. any act to create, perfect, or enforce against property of the Debtors any
                               lien to the extent that such lien secures a claim that arose before the
                               commencement of the Chapter 11 Cases;

                            f. any act to collect, assess, or recover a claim against the Debtors that arose
                               before the commencement of the Chapter 11 Cases;

                            g. the setoff of any debt owing to the Debtors that arose before the
                               commencement of the Chapter 11 Cases against any claim against the
                               Debtors; and

                            h. the commencement or continuation of a proceeding before the United
                               States Tax Court concerning a tax liability of a debtor that is a corporation
                               for a taxable period the bankruptcy court may determine or concerning the
                               tax liability of a debtor who is an individual for a taxable period ending
                               before the Petition Date.

                       5.       This Order shall not affect the exceptions to the automatic stay contained

         in section 362(b) of the Bankruptcy Code, the right of any party in interest to seek relief from the

         automatic stay in accordance with section 362(d) of the Bankruptcy Code, or the rights provided

         pursuant to section 546(b) of the Bankruptcy Code. In addition, this Order shall not affect the

         substantive rights of any party.

                       6.       The Court requests the assistance of all foreign courts in the enforcement

         of the automatic stay by all persons, entities, and governmental units within their jurisdiction.

                       7.       Nothing in this Order (a) is intended or shall be deemed to constitute an

         assumption of any agreement pursuant to section 365 of the Bankruptcy Code or an admission as

         to the validity of any claim against the Debtors and their estates, (b) shall impair, prejudice,

         waive or otherwise affect the rights of the Debtors and their estates with respect to the validity,

         priority or amount of any claim against the Debtors and their estates, or (c) shall be construed as

         a promise to pay a claim.




01:25628601.3

                                                          3
                        Case 19-12502-LSS         Doc 78      Filed 11/26/19    Page 4 of 4



                       8.       This Court shall retain jurisdiction with respect to any matters, claims,

         rights or disputes arising from or related to the Motion or the implementation of this Order.




01:25628601.3   Dated: November 26th, 2019                     LAURIE SELBER SILVERSTEIN
                Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE
                                                          4
